                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                                          Docket No. 3:21-mj-6
 IN RE APPLICATION OF THE
 UNITED STATES OF AMERICA FOR
 A CRIMINAL COMPLAINT AND AN                              UNDER SEAL
 ARREST WARRANT FOR
 JOSHUA MICHAEL REED



     ORDER SEALING CRIMINAL COMPLAINT, AFFIDAVIT, ATTACHMENTS,
                  WARRANT, AND OTHER DOCUMENTS

       UPON MOTION of the United States of America for an order directing that the Arrest

Warrant, Affidavit, the Motion to Seal, and this Order be sealed, to protect the secrecy of the on-

going nature of the investigation in this matter until further order of this Court,

       IT IS HEREBY ORDERED that the Arrest Warrant, Affidavit, the Motion to Seal, and

this Order be sealed until further order of this Court.

       The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to alfredo.de.la.rosa@usdoj.gov).

       SO ORDERED this 12th day of January 2021.




                                            Signed: January 12, 2021




          Case 3:21-mj-00006-DCK Document 2 Filed 01/12/21 Page 1 of 1
